CONCURRING OPINION
Lenroot, J.,
specially concurring:
I concur in the conclusion reached by the majority solely upon the ground that it does not appear that the plated parts of the articles in question were not in fact plated with a material of which the predominant part was gold.
The testimony is confusing upon this point, and it is not clear to me upon what ground the majority bases its conclusion. In the majority opinion, after quoting from the case of Saji & Kariya Co. v. United States, 9 Ct. Cust. Appls. 78, T. D. 37945, it is stated:
It will be noted, from a consideration of the case cited, that no consideration was given there to the question here involved, namely, how much gold must a plating contain in order to be gold plating. * * *
If the testimony could be properly construed as establishing that the plating material upon the articles in question contained less than one fourth of 1 per centum gold, I should be compelled to dissent from the conclusion reached by the majority, for in that event I do not see how the articles could be held to be gold-plated. To illustrate, if the plating material contained 99% per centum brass and one fourth of 1 per centum gold, could it be held that the articles were gold-plated?
*302However, as I construe the testimony, it is to the effect that the amount of gold in the plating on the articles in question is less than one fourth of 1 per centum of the total weight of the articles. In view of the comparatively small area of the articles plated, it is conceivable that the amount of gold in the plating could be the predominant ingredient of the plating material.